Allowability Notice
This communication is responsive to RCE filed on 3/12/2021. The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims:
Claims 21-40 are allowed.

Applicant’s IDS entries filed on 3/12/2021 and 3/31/2021 have been considered and approved.  

Reasons for Allowance
4.	Claims 21-40 are allowed.
The following is an examiner's statement of reasons for allowance: 
In interpreting the current claims, in light of the Specification filed on 04/04/2018, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Specifically, the prior art of record, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in the independent Claims.
Prior art does not teach claim 21 as a whole including “… (i) execute mixing processing at a first ratio in units of two temporally consecutive pictures in image data having an ultra-high definition at a high frame rate to obtain first image data as image data at a basic frame rate, and (ii) execute down-scale processing for the first image data to obtain the image data having the basic format, obtain image data, having a first enhancement format, from which an image having the high definition at the high frame 
The closest prior art is Amon US 2008/0082482, Samuelsson US 2013/0215975 and Tsukuba US 2015/0245046. However, prior art still fails to teach claim 21 as a whole including “… (i) execute mixing processing at a first ratio in units of two temporally consecutive pictures in image data having an ultra-high definition at a high frame rate to obtain first image data as image data at a basic frame rate, and (ii) execute down-scale processing for the first image data to obtain the image data having the basic format, obtain image data, having a first enhancement format, from which an image having the high definition at the high frame rate is to be obtained, the image data having the first enhancement format obtained by the processing circuitry being configured to: (i) execute mixing processing at a second ratio in units of two temporally consecutive pictures to obtain second image data as image data having an enhancement frame at a high frame rate, and (ii) execute down-scale processing for the second image data to obtain the image data having the first enhancement format... …” of Claim 21. Note that Claims 35, 36 and 40 are substantially similar to Claim 21, thus the same rationale applies with respect to prior art and allowance.  
. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455